                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CLINT EUGENE WOODS,
                          Petitioner,

          v.                                   CASE NO. 18-3250-SAC

JOEL HRABE,


                           Respondent.


                        MEMORANDUM AND ORDER

     This matter is a habeas corpus action filed under 28 U.S.C. §

2254. By an earlier order, the Court advised the parties that it was

considering the dismissal of this matter due to petitioner’s failure

to file within the governing one-year limitation period and due to

his failure to present a persuasive showing of actual innocence. The

Court has considered the parties’ responses and enters the following

order.

                             Background

    In October 2003, petitioner entered a guilty plea to one count
of second degree murder in the District Court of Sedgwick County,

Kansas. In December 2003, he moved to withdraw the plea. The district

court denied the motion in January 2004, and sentenced petitioner in

February 2004. Petitioner filed an appeal from the denial of his

motion.

     The Kansas Court of Appeals (KCOA) affirmed the denial, and the

Kansas Supreme Court (KSC) denied review. State v. Woods, 130 P.3d

1247 (Table), 2006 WL 851245 (Kan App. Mar. 31, 2006), review denied,
Sep. 19, 2006. The one-year limitation period for filing under 28

U.S.C. § 2254 began to run on December 18, 2006.
     On September 18, 2007, petitioner filed a motion under K.S.A.

60-1507, tolling the limitation period. The period remained tolled

until August 24, 2013, the day after the KSC denied review in that

matter. On May 16, 2014, petitioner filed a second motion under K.S.A.

60-1507. The motion was summarily denied on February 15, 2015.

Petitioner unsuccessfully appealed, and the KSC denied review on

September 28, 2017. Woods v. State, 379 P.3d 1134 (Kan. App. 2016),

rev. denied, Sep. 28, 2017. Petitioner commenced this action on

September 20, 2018.

                                Discussion

     This matter is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). Enacted in April 1996, the AEDPA established a

one-year limitation period for a state prisoner to seek relief in

federal habeas corpus. 28 U.S.C. § 2244(d). Generally, this period

commences upon the “ conclusion of direct review or the expiration of

the time for seeking such review.” § 2244(d)(1)(A).        The limitation

period is tolled for “[t]he time during which a properly filed

application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending.” § 2244(d)(2).

Likewise, a prisoner’s failure to comply with the statutory limitation

period may be excused on equitable grounds, including “a credible

showing of actual innocence.” McQuiggin v. Perkins, 569 U.S. 383, 392

(2013).

    First, the Court finds the petition is not timely. It is plain

that the limitation period began to run in mid-December 2006 and was

tolled in mid-September 2007, approximately nine months later. The
limitation   period   resumed    running     in   mid-August   2013,   with

approximately three months remaining. Because petitioner took no
additional action during that time, the limitation period expired in

November 2013. Petitioner appears to concede that the filing is not

timely, as neither of the responses he filed addresses this point.

       Instead, petitioner’s primary contention is that he is entitled

to proceed on equitable grounds, namely, that he has made a showing

of actual innocence that would allow him to proceed despite his failure

to timely file.

       In Schlup v. Delo, 513 U.S. 298 (1995), the U.S Supreme Court held

that a petitioner’s procedurally defaulted claim may be heard on its

merits if the petitioner argues that the ineffective assistance of

counsel “denied him the full panoply of protections afforded to

criminal defendants by the Constitution.” Id. at 315.            Under Schlup,

a federal habeas court may consider a defaulted claim that comes within

“the ‘narrow class of cases … implicating a fundamental miscarriage

of justice.’” Id. (quoting McCleskey v. Zant, 499 U.S. 467, 493-94

(1991)). A petitioner meets this standard by presenting evidence

showing that “it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.” Id. at 322.
       The   evidence   presented   by   petitioner    consists    of   several

affidavits by friends and acquaintances who either explain their

reasons for initially implicating petitioner in the crime during the

investigation or place him away from the scene of the crime.

       None of the statements, however, is newly discovered evidence.

Rather, the statements were prepared between 2006 and 2016, and at

least a portion of the information was presented in the state district

court as early as 20091. And it is significant that petitioner entered


1SeeDoc. 18, p. 8, describing testimony of Kaylen Irby, who testified in May 2009
in the state district court.
a guilty plea. “Solemn declarations in open court carry a strong

presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

See   also   Johnson   v.   Medina,   547   F.App’x   880,   885   (10th   Cir.

2013)(stating that the petitioner’s “plea of guilty simply undermines

his claim that another individual committed the crime to which he pled

guilty.”).

      The Court has considered the record and concludes that petitioner

has not presented new reliable evidence of his innocence that warrants

equitable tolling in this matter. Therefore, this matter must be

dismissed as time-barred.

                       Certificate of Appealability

      When a district court enters a final order adverse to a habeas

corpus petitioner, it must issue or deny a COA. Rule 11, Rules

Governing Section 2254 Cases in the United States District Courts.

A COA may issue “only if the applicant has made a substantial showing

of the denial of a constitutional right”, and, if the COA issues, the

Court must identify the specific issue or issues that warrant

additional review. 28 U.S.C. § 2253. A petitioner meets that standard
by showing that the issues presented are debatable among jurists, that

a court could resolve the issues differently, or that the claims

deserve additional consideration. Slack v. McDaniel, 529 U.S. 473,

483-84 (2000)(citation omitted).

      Where, as here, the Court’s ruling is based upon procedural

grounds, the petitioner must show that “jurists of reason would find

it debatable whether the district court was correct in its procedural

ruling.” Id. at 484.
      The Court has examined the record and concludes that no COA should

issue. The petition is denied on a procedural ground, the failure to
timely file the petition, and petitioner has failed to present any

reliable new evidence of his innocence that might excuse his failure

to timely file.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition for habeas

corpus is dismissed.

     IT IS FURTHER ORDERED no certificate of appealability shall

issue.

     IT IS SO ORDERED.

     DATED:   This 6th day of April, 2020, at Topeka, Kansas.



                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
